DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Data receiving component, first recited in claim 1 (visual display, computer readable medium, printer, chart recorder)
Transferring component, first recited in claim 2 (pump)
Introducing element, first recited in claim 10 (tracheal tube, bronchoscope, visualizing endotracheal tube, guidewire)

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 15, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for obtaining data from multiple lung compartments to enable comparison of the compartments, does not reasonably provide enablement for use of a system configured to obtain data from only one compartment but somehow compare the results of that analysis to other lung compartments.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. The disclosure does not provide any guidance or working examples of how to use a system configured to evaluate only one compartment as part of a ranking of multiple compartments, nor would the state of the prior art or level of one of ordinary skill allow one to perform a ranking of multiple lung compartments using a system designed to evaluate only one compartment without undue experimentation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “analyzing component” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. At best the disclosure states that the disclosed invention may include unspecified “mechanisms for processing the measurement data”, but does not at any point set forth any description of what is performing any act of analyzing or processing within the device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2, 5, 14, 15, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the lung" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this refers to the lung compartment, the remainder of the lung, or the lung(s) as a whole. For the purposes of examination it will be treated as though referring to the lung(s) as a whole but correction is required. The same issue is found in claims 14 and 17.
Claim 5 calls for ranking multiple lung compartments “based on a level of disease or a need for treatment”. It is unclear how the level of disease or need for treatment is related to the determined pressure and flow, as these are the only parameters which are determined. Is some particular level of pressure or flow correlated with a level of disease? What constitutes a “level of disease”? 
Still further, as only one lung compartment is analyzed as part of claim 1, it is unclear how it is compared against other compartments – does this involve performing the steps multiple times? Or is it compared against historical or population data obtained elsewhere? The same issue is also found in claims 15 and 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 2, 7-9, 11-14, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rossing (Airflow resistance in lower airway of the dog; Robert G. Rossing; Journal of Applied Physiology Published 1 November 1962 Vol. 17 no. 6, 877-884).
Regarding claims 1 and 13, Rossing discloses a pulmonary diagnostic system comprising: 
a multi-lumen pulmonary catheter (p. 877, “Methods” – multiple tubes are included in the system) having a proximal end and a distal end, wherein the distal end comprises an inflatable occlusion balloon configured to isolate a lung compartment from a remainder of the lung (p. 877, "Methods", second paragraph); 
a pulmonary diagnostic device connected to the proximal end of the catheter comprising:
one or more sensors configured to generate measurement data reflecting respiratory features of the isolated lung compartment, where the respiratory features of the isolated lung compartment comprise pressure and flow (p. 877, "Methods” - Statham pressure transducer, Lilly-type pneumotachograph),
an analyzing component configured analyze the measurement data to generate processed measurement data, wherein analyzing the measurement data comprises calculating a resistance value of the isolated lung compartment based on the measurement data reflecting pressure and flow (p. 877-879, “Methods”; fig. 6-8); and 
a data receiving component configured to receive the processed measurement data (p. 878-879, oscilloscope and recorder), wherein the data receiving component comprises a display which is configured to display resistance values in visual form (see, for example, the “oscilloscope screen”, p. 879); 
wherein the system is configured to determine pressure and flow of the isolated lung compartment during unassisted breathing (p. 877, “Methods” – “The dogs breathed spontaneously throughout all experiments.”).
Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The same is true of claims 2 and 14.

Regarding claims 2 and 14, Rossing further discloses that the pulmonary diagnostic device further comprises a transferring component configured to transfer fluids or gases to or from the lung (p. 877, “Methods”).  
Regarding claim 7, Rossing further discloses that the means for processing the measurement data converts the measurement data into a computer readable format (p. 878-879, “Methods”).
Regarding claim 8, Rossing’s catheter is configured for endotracheal introduction and intraluminal advancement through the lung bronchus and is therefore appropriately sized and has sufficient torque response and pushability to permit it.
Regarding claim 9, at least one lumen of Rossing’s multi-lumen catheter is inherently in fluid communication with the inflatable occlusion balloon in order for it to function.  
Regarding claim 11, Rossing further discloses that the analyzing means is configured to calculate the resistance value of the isolated lung compartment based on pressure divided by volumetric flow rate (p. 877, first sentence; p. 879, last 3 lines of left column; p. 880, left column, first partial paragraph; figure 6).
Regarding claim 12, Rossing further discloses that the analyzing means is configured to calculate volume data based on the measurement data reflecting flow (p. 877, “Methods”, first paragraph).

Regarding claim 16, Rossing discloses a pulmonary diagnostic system comprising: 
a multi-lumen pulmonary catheter (p. 877, “Methods” – multiple tubes are included in the system) having a proximal end and a distal end, wherein the distal end comprises an inflatable occlusion balloon configured to isolate a lung compartment from a remainder of the lung (p. 877, "Methods", second paragraph); 
a pulmonary diagnostic device connected to the proximal end of the catheter comprising:
one or more sensors configured to generate measurement data reflecting respiratory features of the isolated lung compartment, where the respiratory features of the isolated lung compartment comprise pressure and flow (p. 877, "Methods” - Statham pressure transducer, Lilly-type pneumotachograph),
an analyzing component configured analyze the measurement data to generate processed measurement data, (p. 877-879, “Methods”; fig. 6-8); and 
a data receiving component configured to receive the processed measurement data (p. 878-879, oscilloscope and recorder), wherein the data receiving component comprises a display which is configured to display resistance values in visual form (see, for example, the “oscilloscope screen”, p. 879).
Regarding claim 17, Rossing further discloses that the pulmonary diagnostic device further comprises a transferring component configured to transfer fluids or gases to or from the lung (p. 877, “Methods”).  

Claim(s) 16 and 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Laufer (US 2002/0049370).
Regarding claim 16, Laufer discloses a pulmonary diagnostic system comprising: a multi-lumen pulmonary catheter having a proximal end and a distal end (figures 1E, 1F, 2J, 2K), wherein the distal end comprises an inflatable occlusion balloon configured to isolate a lung compartment from a remainder of the lung (element 218); a pulmonary diagnostic device connected to the proximal end of the pulmonary catheter comprising: one or more sensors configured to generate measurement data reflecting one or more respiratory features of the isolated lung compartment, wherein the respiratory features of the isolated lung compartment comprise flow (paragraphs [0015], [0063]); an analyzing component configured analyze the measurement data to generate processed measurement data (paragraphs [0014], [0075]); and  -34-a data receiving component configured to receive the processed measurement data, wherein the data receiving component comprises a display which is configured to processed measurement data in visual form (paragraph [0075], including the user interface).  
Regarding claim 17, Laufer further discloses that the pulmonary diagnostic device further comprises a transferring component configured to transfer fluids or gases to or from the lung (paragraph [0063]).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-4, 7-11, 13, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laufer (US 2002/0049370) in view of Gillard (US 4036222).
Regarding claims 1 and 13, Laufer discloses a pulmonary diagnostic system comprising: 
a multi-lumen pulmonary catheter having a proximal end and a distal end (figures 1E, 1F, 2J, 2K), wherein the distal end comprises an inflatable occlusion balloon configured to isolate a lung compartment from a remainder of the lung (element 218); and 
a pulmonary diagnostic device connected to the proximal end of the pulmonary catheter comprising:
one or more sensors configured to generate measurement data reflecting respiratory features of the isolated lung compartment, wherein the respiratory features of the isolated lung compartment comprise pressure and flow (paragraphs [0014], [0063]); 
an analyzing component configured analyze the measurement data to generate processed measurement data (paragraphs [0014], [0075]); and 
a data receiving component configured to receive the processed measurement data, wherein the data receiving component comprises a display which is configured to display resistance values in visual form (paragraph [0075], including the user interface); 
wherein the system is configured to determine pressure and flow of the isolated lung compartment during unassisted breathing (Laufer does not disclose any sort of aid to respiration, only the monitoring components, as such the breathing can be considered “normal”).  
Laufer does not disclose the analyzing means being configured to use the pressure and flow data to calculate a resistance value of the monitored area. Gillard teaches a pulmonary diagnostic system that is configured to obtain measurement data reflecting pressure and flow of a lung compartment (column 6, lines 40-58; column 7, lines 9-16) and to use the pressure and flow data to calculate a resistance of the compartment (column 5, line 60). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Laufer and used Laufer’s pressure and flow data to calculate a resistance, as taught by Gillard, since Laufer already collects the data necessary for the calculation and it would provide additional information about the subject. 
Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). The same is true of claims 2 and 14.

Regarding claims 2-4 and 14, Laufer further discloses a transfer component configured to transfer fluids or gases to or from the lung including a source of the fluid or gas and a means for generating flow of the fluid or gas, where the gas comprises air (paragraph [0063]).
Regarding claim 7, Laufer further discloses that the pulmonary diagnostic device converts the measurement data into a computer readable format (paragraph [0075]).  
Regarding claim 8, Laufer’s catheter is configured for endotracheal introduction and intraluminal advancement through the lung bronchus and is therefore appropriately sized and has sufficient torque response and pushability to permit it.
Regarding claim 9, at least one lumen of Laufer’s multi-lumen catheter is inherently in fluid communication with the inflatable occlusion balloon in order for it to function.  
Regarding claim 10, Laufer further discloses an introducing element selected from the group consisting of a primary tracheal tube, a bronchoscope, a visualizing endotracheal tube and a guidewire, said introducing element being configured to introduce the catheter to a lung (paragraph [0059]).  
Regarding claim 11, Gillard’s calculation of resistance is pressure divided by flow (column 5, line 60).

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laufer, as modified and applied above, and further in view of Jones (US 6117073).
Laufer, as modified, does not disclose the system being configured to rank each of the lung compartments based on a level of disease or need for treatment. Jones teaches a system that is configured to rank a plurality of diagnoses based on their level of disease and needed treatment (column 13 line 67 to column 14 line 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Laufer, as modified, with the system configured to rank the lung compartments based on their diagnosed levels of disease, as taught by Jones, in order to facilitate determination of the ordering of future steps.
Applicant is advised that should claim 5 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laufer, as modified and applied above, and further in view of Broadhurst (US 4850371).
Laufer, as modified, does not disclose additionally monitoring velocity, oxygen concentration, or noble gas concentration. Broadhurst teaches a similar pulmonary catheter with an occlusion balloon (figure 2) which is configured to additionally monitor oxygen concentration within the target lung area (column 18, lines 1-10). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Laufer, as modified, and further monitored oxygen concentration in the compartment, as taught by Broadhurst, in order to provide additional information about the subject's condition.

Claims 5, 15, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossing in view of Jones (US 6117073).
Rossing does not disclose the system being configured to rank each of the lung compartments based on a level of disease or need for treatment. Jones teaches a system that is configured to rank a plurality of diagnoses based on their level of disease and needed treatment (column 13 line 67 to column 14 line 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Rossing, as modified, with the system configured to rank the lung compartments based on their diagnosed levels of disease, as taught by Jones, in order to facilitate determination of the ordering of future steps.
Applicant is advised that should claim 5 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rossing in view of Broadhurst (US 4850371).
Rossing does not disclose additionally monitoring velocity, oxygen concentration, or noble gas concentration. Broadhurst teaches a similar pulmonary catheter with an occlusion balloon (figure 2) which is configured to additionally monitor oxygen concentration within the target lung area (column 18, lines 1-10). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Rossing, as modified, and further monitored oxygen concentration in the compartment, as taught by Broadhurst, in order to provide additional information about the subject's condition.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Laufer, in view of Jones (US 6117073).
Laufer does not disclose the system being configured to rank each of the lung compartments based on a level of disease or need for treatment. Jones teaches a system that is configured to rank a plurality of diagnoses based on their level of disease and needed treatment (column 13 line 67 to column 14 line 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Laufer, as modified, with the system configured to rank the lung compartments based on their diagnosed levels of disease, as taught by Jones, in order to facilitate determination of the ordering of future steps.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-12 of U.S. Patent No. 10413244. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of ‘244 is also directed to a pulmonary diagnostic system comprising: a multi-lumen pulmonary catheter having a proximal end and a distal end, wherein the distal end comprises an inflatable occlusion balloon configured to isolate a lung compartment from a remainder of the lung; and a pulmonary diagnostic device connected to the proximal end of the pulmonary catheter comprising: one or more sensors configured to generate measurement data reflecting respiratory features of the isolated lung compartment, wherein the respiratory features of the isolated lung compartment comprise pressure and flow; an analyzing component configured analyze the measurement data to generate processed measurement data, wherein analyzing the measurement data comprises calculating a resistance value of the isolated lung compartment based on the measurement data reflecting pressure and flow; and a data receiving component configured to receive the processed measurement data, wherein the data receiving component comprises a display which is configured to display resistance values in visual form; wherein the system is configured to determine pressure and flow of the isolated lung compartment during unassisted breathing.  
Regarding claim 2, claim 1 of ‘244 also recites that the pulmonary diagnostic device further comprises a transferring component configured to transfer fluids or gases to or from the lung.  
Regarding claim 3, claim 4 of ‘244 also recites that the transferring component comprises a source of the fluid or gas and a means for generating flow of the fluid or gas.  
Regarding claim4, claim 5 of ‘244 also recites that 4. The system of claim 3, wherein the gas comprises air, oxygen, carbon dioxide, noble gas, radiopaque gas, polarized gas or a mixture of any of these.  
Regarding claim 5, claim 1 of ‘244 also is configured to rank multiple lung compartments based on a level of disease or a need for treatment.  
Regarding claim 6, claim 2 of ‘244 also recites that the respiratory feature further comprises velocity, oxygen concentration, or noble gas concentration.  
Regarding claim 7, claim 3 of ‘244 also recites that the pulmonary diagnostic device converts the measurement data into a computer readable format.  
Regarding claim 8, claim 6 of ‘244 also recites that the catheter is sized and has sufficient torque response and pushability to permit endotracheal introduction and intraluminal advancement through the lung bronchus.  
Regarding claim 9, claim 9 of ‘244 also recites that at least one lumen of the multi-lumen catheter is in fluid communication with the inflatable occlusion balloon.  
Regarding claim 10, claim 10 of ‘244 also recites an introducing element selected from the group consisting of a primary tracheal tube, a bronchoscope, a visualizing endotracheal tube and a guidewire, said introducing element being configured to introduce the catheter to a lung.  
Regarding claim 11, claim 11 of ‘244 is also configured to calculate the resistance value of the isolated lung compartment based on pressure divided by volumetric flow rate.  
Regarding claim 12, claim12 of ‘244 is also configured to calculate volume data based on the measurement data reflecting flow.  
Regarding claim 13, claim1 of ‘244 is also directed to a pulmonary diagnostic system comprising: a multi-lumen pulmonary catheter having a proximal end and a distal end, wherein the distal end comprises an inflatable occlusion balloon configured to isolate a lung compartment from a remainder of the lung; a pulmonary diagnostic device connected to the proximal end of the pulmonary catheter comprising:  -33-one or more sensors configured to generate measurement data reflecting respiratory features of the isolated lung compartment, wherein the respiratory features of the isolated lung compartment comprise pressure and flow; and an analyzing component configured analyze the measurement data to generate processed measurement data, wherein analyzing the measurement data comprises calculating a resistance value of the isolated lung compartment based on the measurement data reflecting pressure and flow; and a data receiving component configured to receive the processed measurement data, wherein the data receiving component comprises a display which is configured to display resistance values in visual form; wherein the system is configured to determine pressure and flow of the isolated lung compartment during unassisted breathing.  
Regarding claim 14, claim 1 of ‘244 also comprises a transferring component configured to transfer fluids or gases to or from the lung.  
Regarding claim 15, claim 1 of ‘244 is also configured to rank multiple lung compartments based on a level of disease or a need for treatment.  
Regarding claim 16, claim 1 of ‘244 is also directed to a pulmonary diagnostic system comprising: a multi-lumen pulmonary catheter having a proximal end and a distal end, wherein the distal end comprises an inflatable occlusion balloon configured to isolate a lung compartment from a remainder of the lung; a pulmonary diagnostic device connected to the proximal end of the pulmonary catheter comprising: one or more sensors configured to generate measurement data reflecting one or more respiratory features of the isolated lung compartment, wherein the respiratory features of the isolated lung compartment comprise flow; an analyzing component configured analyze the measurement data to generate processed measurement data; and  -34-a data receiving component configured to receive the processed measurement data, wherein the data receiving component comprises a display which is configured to processed measurement data in visual form.  
Regarding claim 17, claim 1 of ‘244 also comprises a transferring component configured to transfer fluids or gases to or from the lung.  
Regarding claim 18, claim 1 of ‘244 is also configured to rank multiple lung compartments based on a level of disease or a need for treatment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791